DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2015/0156154 to Russell et al (hereafter Russell).
Referring to claim 8, Russell discloses a method for identifying an electronic communication associated with a file, comprising: 
receiving, at a computing device, a request [query] comprising file information [one or more keywords, tokens, audio snippets or images] associated with the file [link resource] (see [0055]);
determining whether a file node [summary representation] associated with the file information is stored in a data store [index] (see [0053] and [0056] – summary representations of resources that are linked to by electronic messages are searched for matches with the query);
when it is determined that a file node [summary representation] associated with the file information is stored in the data store [index], identifying a plurality of message nodes associated with the file node [summary representation] in the data store [selecting one or more of the electronic messages that link to the resources whose summary representations match the query] (see [0053], [0054], [0057] and [0062] – The process 400 includes the actions of receiving a query, searching summary representations of the resources that are linked to by electronic messages, for matches with the query, selecting one or more of the electronic messages that link to resources whose summary representations match the query, inferring information that references the selected messages), wherein at least one message node of the plurality of message nodes was created in response to a receipt of an electronic communication [electronic message] comprising a file reference [link resource] to the file (see [0029]-[0034]; [0036]; [0043]; [0553]; and [0056] – Paragraph [0036] states ; and
providing at least one message node of the plurality of message nodes to the computing device in response to the request [providing the information that references the selected electronic messages] (see [0054], lines 8-9; [0080]-[0083] and Fig 8).
Referring to claim 9, Russell discloses the method of claim 8, wherein providing at least one message node of the plurality of message nodes comprises providing message information associated with the at least one message node (see [0080] and Fig 8).
Referring to claim 11, Russell discloses the method of claim 8, wherein the file information comprises at least one of: a key word [one or more keywords]; a file attribute; and a file reference (see [0055]).
Referring to claim 12, Russell discloses the method of claim 8, wherein determining whether a file node associated with the file information is stored in a data store comprises performing a lookup based on a file identifier [keywords associated with 
Referring to claim 13, Russell discloses the method of claim 12, wherein generating the file identifier based on the file reference comprises:
receiving information from a file service storing a file associated with the file reference (see [0032] – When the link 109 is detected, the electronic client communication device 101 resolves link 109 and dynamically generates a summary representation.); and
generating the file identifier (keywords in the summary representation) based on the received information (see [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-7, 14-16 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0156154 to Russell et al (hereafter Russell) in view of US PGPub 2015/0169599 to Burnett et al (hereafter Burnett).

Referring to claim 1, Russell discloses a system comprising:
at least one processor (see [0087] and [0088]); and
a memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (see [0085] and [0088]):
receiving, at a computing device, an electronic communication [upon receiving an electronic message], wherein the electronic communication [electronic message] comprises a file reference [linked resource] to a file stored by a file service (see [0029], lines 11-13 and [0043]); and
in response to receiving the electronic communication (see [0029]-[0034]; [0036]; [0043]; and [0053] – Paragraph [0036] states “Although the example storage and retrieval processes 111, 112 have been described as occurring by the electronic client communication device 101 associated with the sender, in other implementations these processes are performed, in whole or part, at the electronic client communication device 104 associated with the recipient, or at the server 105.”  The storage and retrieval processes are discussed in paragraphs [0029]-[0034]. Paragraph [0034] states :
generating a file node [summary representation] in the data store [index] for the filed stored by the file service (see [0029]-[0033]; [0045]; [0048] and [0062]);
generating a message node [message entry in the index] for the electronic communication (see [0059]-[0062] - Paragraph [0053] states “Associating the summary representation with the electronic message may further include indexing the summary representation in association with the electronic message. The summary representation can be associated with the electronic message by an electronic client communication device of a sender or a recipient of the electronic message, or by a server associated with a message ; and 
storing the message node [message entry] in the data store [index], wherein the message node is associated with the file node [summary representation entry] (see [0053]; [0056]; [0059]; [0061]; and [0062] - rather than including the summary representation within the index entry for each of the electronic messages, a single index entry may be created for the summary representation, and each of the index entries may reference the index entry of the summary representation; Paragraph [0053] states “Associating the summary representation with the electronic message may further include indexing the summary representation in association with the electronic message. The summary representation can be associated with the electronic message by an electronic client communication device of a sender or a recipient of the electronic message, or by a server associated with a message transfer agent.”  In order for the recipient or the server to associate the summary representation with the electronic message, the message would have to be received from the sender first since the message is originating at the sender. The association includes indexing .
While Russell discloses the electronic communication comprising a file reference, Russell fails to explicitly disclose wherein the electronic communication comprises a simulated attachment that is a file reference.  Also, while Russell discloses “if the URL is used as a linked resource within multiple electronic messages … a single index entry may be created for the summary representation,” (see [0062]) and the concept of generating a file node in the data store, Russell fails to explicitly disclose how it is determined that the file node whether the file node is already in the data store.  Therefore, Russell fails to explicitly disclose the limitation of determining whether a file node associated with the file is stored in a data store and when it is determined that a file node is not stored in the data store, generating a file node in the data store.  
Burnett teaches the processing of attachments in emails, including the further limitations of 
receiving, at a computing device, an electronic communication, wherein the electronic communication comprises a simulated attachment that is a file reference associated with a file stored by a file service [when the user double-clicks on pointer 330, file “sample.doc” is retrieved; as with link 320 of Fig 3b, the actual  (see Fig 3c; [0048]; [0050]; [0051]; Fig 3f; and [0053]);
determining whether a file node [attachment entry in index] associated with the file [attachment] is stored in a data store [index] (see [0058]; [0059]); and
when it is determined that a file node is not stored in the data store, generating a file node in the data store (see [0065] and [0066] – if no match, then create a new entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the process of Russell to process other types of attachments in the manner disclosed by Burnett.  One would have been motivated to do so since Burnett teaches the concept of processing and indexing a plurality of different of methods for referencing a file in an email (Burnett: see Figs 3a-3f).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the comparison process of Burnett in order to identify if the link of Russell has already been entered into the index.  One would have been motivated to do so in order to provide an optimal operating environment with efficient use of machine references (Burnett: see [0005]).
Referring to claim 2, the combination of Russell and Burnett (hereafter Russell/Burnett) teaches the system of claim 1, wherein generating the file node [summary representation] comprises:

storing the file information in the file node (Russell: see [0032] and [0062], lines 7-14).
Referring to claim 3, Russell/Burnett teaches the system of claim 1, wherein generating the message node comprises generating a message node [index entry] comprising at least one of: a message identifier [identification information 121 that uniquely identifies the electronic message] (Russell: see [0034], lines 1-4) associated with the electronic communication; and at least a portion of content [body text 114] of the electronic communication (Russell: see [0034], lines 1-7).
Referring to claim 5, Russell/Burnett teaches the system of claim 2, wherein the file information comprises at least one of: at least a portion of content of the file [terms that occur in the resource]; a last-modified time of the file; and an author of the file (Russell: see [0032]).
Referring to claim 6, Russell/Burnett teaches system of claim 1, wherein the file reference is identified in the electronic communication using pattern matching (Russell: see [0031] – certain text and keywords are looked for to indicate a link).
Referring to claim 7, Russell/Burnett teaches the system of claim 1, wherein determining whether a file node associated with the file is stored in a data store comprises:
generating a file identifier for the file reference (Burnett: see [0059] – CRC calculated for the attachment); and
determining whether a file node associated with the generated file identifier is stored in the data store (Burnett: see [0059] and [0060] – determine match).
Referring to claim 14, Russell discloses a method for electronic communication and file reference association, comprising:
receiving, at a computing device, an electronic communication [upon receiving an electronic message], wherein the electronic communication [electronic message] comprises a file reference [linked resource] associated with a file stored by a file service (see [0029], lines 11-13 and [0043]);
generating a file node [summary representation] in the data store [index] for the file stored by the file service (see [0048] and [0062]);
in response to receiving the electronic communication (see [0029]-[0034]; [0036]; [0043]; and [0053] – Paragraph [0036] states “Although the example storage and retrieval processes 111, 112 have been described as occurring by the electronic client communication device 101 associated with the sender, in other implementations these processes are performed, in whole or part, at the electronic client communication :
generating a message node [message entry in the index] for the electronic communication (see [0059]-[0062] - Paragraph [0053] states “Associating the summary representation with the electronic message may further include indexing the summary representation in association with the electronic message. The summary representation can be associated with the electronic message by an electronic client communication device of a sender or a recipient of the electronic message, or by a server associated with a message transfer agent.”  In order for the recipient or the server to associate the summary representation with the electronic message, the message would have to be ; and 
storing the message node [message entry] in the data store [index], wherein the message node is associated with the file node [summary representation entry] (see [0053]; [0056]; [0059]; [0061]; and [0062] - rather than including the summary representation within the index entry for each of the electronic messages, a single index entry may be created for the summary representation, and each of the index entries may reference the index entry of the summary representation; Paragraph [0053] states “Associating the summary representation with the electronic message may further include indexing the summary representation in association with the electronic message. The summary representation can be associated with the electronic message by an electronic client communication device of a sender or a recipient of the electronic message, or by a server associated with a message transfer agent.”  In order for the recipient or the server to associate the summary representation with the electronic message, the message would have to be received from the sender first since the message is originating at the sender. The association includes indexing the summary representation in association with the electronic message.  Paragraph [0056] describes the structure of the index which links a particular .
While Russell discloses the electronic communication comprising a file reference, Russell fails to explicitly disclose wherein the electronic communication comprises a simulated attachment that is a file reference.  Also, while Russell discloses “if the URL is used as a linked resource within multiple electronic messages … a single index entry may be created for the summary representation,” (see [0062]) and the concept of generating a file node in the data store, Russell fails to explicitly disclose how it is determined that the file node whether the file node is already in the data store.  Therefore, Russell fails to explicitly disclose the limitation of determining whether a file node associated with the file is stored in a data store and when it is determined that a file node is not stored in the data store, generating a file node in the data store.  
Burnett teaches the processing of attachments in emails, including the further limitations of 
receiving, at a computing device, an electronic communication, wherein the electronic communication comprises a simulated attachment that is a file reference associated with a file stored by a file service [when the user double-clicks on pointer 330, file “sample.doc” is retrieved; as with link 320 of Fig 3b, the actual “sample.doc” file is not attached to the electronic mail message] (see Fig 3c; [0048]; [0050]; [0051]; Fig 3f; and [0053]);
determining whether a file node [attachment entry in index] associated with the file [attachment] is stored in a data store [index] (see [0058]; [0059]); and
when it is determined that a file node is not stored in the data store, generating a file node in the data store (see [0065] and [0066] – if no match, then create a new entry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the process of Russell to process other types of attachments in the manner disclosed by Burnett.  One would have been motivated to do so since Burnett teaches the concept of processing and indexing a plurality of different of methods for referencing a file in an email (Burnett: see Figs 3a-3f).  Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the comparison process of Burnett in order to identify if the link of Russell has already been entered into the index.  One would have been motivated to do so in order to provide an optimal operating environment with efficient use of machine references (Burnett: see [0005]).
Referring to claim 15, the combination of Russell and Burnett (hereafter Russell/Burnett) teaches the method of claim 14, wherein generating the file node [summary representation] comprises:
accessing the file service to retrieve file information for a file associated with the file reference (Russell: see [0032] – When the link 109 is detected, the electronic client 
storing the file information in the file node (Russell: see [0032] and [0062], lines 7-14).
Referring to claim 16, Russell/Burnett teaches the method of claim 14, wherein generating the message node comprises generating a message node [index entry] comprising at least one of: a message identifier [identification information 121 that uniquely identifies the electronic message] (Russell: see [0034], lines 1-4) associated with the electronic communication; and at least a portion of content [body text 114] of the electronic communication (Russell: see [0034], lines 1-7).
Referring to claim 18, Russell/Burnett teaches the method of claim 15, wherein the file information comprises at least one of: at least a portion of content of the file [terms that occur in the resource]; a last-modified time of the file; and an author of the file (Russell: see [0032]).
Referring to claim 19, Russell/Burnett teaches method of claim 14, wherein the file reference is identified in the electronic communication using pattern matching (Russell: see [0031] – certain text and keywords are looked for to indicate a link).
Referring to claim 20, Russell/Burnett teaches the method of claim 14, wherein determining whether a file node associated with the file is stored in a data store comprises:

determining whether a file node associated with the generated file identifier is stored in the data store (Burnett: see [0059] and [0060] – determine match).
Referring to claim 21, Russell/Burnett teaches the system of claim 1, wherein the set of operations further comprises:
receiving a second electronic communication, wherein the second electronic communication comprises another file reference to the file stored by the file service (Burnett: see [0058]-[0059] – determining a match in table 406);
generating a second message node for the second electronic communication [entry in the Attachment locator table which gives each message an ID] (Burnett: see [0065] and Fig 4); and 
associating the second message node with the file node [attachment ID in table 406] in the data store (Burnett: see [0065] and Fig 4).
Referring to claim 22, Russell/Burnett teaches the method of claim 14, further comprising:
receiving a second electronic communication, wherein the second electronic communication comprises another file reference to the file stored by the file service (Burnett: see [0058]-[0059] – determining a match in table 406);

associating the second message node with the file node [attachment ID in table 406] in the data store (Burnett: see [0065] and Fig 4).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0156154 to Russell et al as applied to claim 8 above, and further in view of US PGPub 2007/0266102 to Heix et al (hereafter Heix).
Referring to claim 10, Russell fails to explicitly disclose wherein determining the plurality of message nodes associated with the file node comprises evaluating access control information of at least one association between the file node and a message node of the plurality of message nodes.  Heix teaches returning search results for a search of e-mails and attachments including the further limitation of wherein determining the plurality of message nodes associated with the file node comprises evaluating access control information of at least one association between the file node and a message node of the plurality of message nodes (see [0007] and [0027] – only authorized users as defined by the access control list can view or otherwise access e-mails or attachments responsive to a search query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the access control process of Heix to limit the search .

Response to Arguments
Applicant's arguments filed with regards to the prior art rejections have been fully considered but they are not persuasive.
Referring to Applicant’s summary of Claim 8 on pages 7-8 of the Remarks, it is noted that the claims are given the broadest reasonable interpretation in light of the specification without reading limitations from the specification into the claimed limitations.  With regards to claim 8, the claim language does not limit the claim to the specific structure of a graph. 
With regards to Applicant’s argument on page 8 of the Remarks, the Examiner respectfully disagrees that Russel does not teach that at least one message node is created in response to receipt of an electronic communication comprising a file reference to the file.  Paragraph [0036] states “Although the example storage and retrieval processes 111, 112 have been described as occurring by the electronic client communication device 101 associated with the sender, in other implementations these processes are performed, in whole or part, at the electronic client communication device 104 associated with the recipient, or at the server 105.”  The storage and retrieval processes are discussed in paragraphs [0029]-[0034]. Paragraph [0034] states “The electronic message 102 may be indexed in association with the summary .  The Applicant goes on to argue that Russell specifically states that the summary representation is generated “before sending the electronic message” in paragraph [0047].  While Russell does state this as an example, Russell also teaches that the process of forming the associations in the index can also be performed at the recipient and the server as will be depicted below.  In order for the process to occur at the recipient or the server, the electronic message would first have to be sent from the sender and received at either the recipient or the server since the electronic message originates at the sender. 
	Referring to Applicant’s arguments on pages 8-9 of the arguments, the Applicant argues that Russell is silent to the generation of a message node in response to receiving an electronic communication.  The examiner respectfully disagrees.  As will described below, it is noted that the examiner has equated the summary representation to the file node and she is not equating the summary representation to the generation of 
	The 103 rejections are maintained for the same reasons as stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2008/0256199 – allows the user to search for attachments

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167